Gardner, P. J.
This case has been returned to the Court of Appeals from the Supreme Court after consideration on certiorari. The Court of Appeals opinion will be found in 94 Ga. App. 689 (96 S. E. 2d 326). The Supreme Court states that the Court of Appeals affirmed the judgment of the trial court overruling the general and special demurrers to the petition as amended, and states further that the petition as amended and the demurrers thereto are set out in full in the opinion of the Court of Appeals.
The Supreme Court at the close of the opinion states: “In accordance with what is held above, the Court of Appeals did not err in affirming the judgment of the trial court which overruled the defendant’s general demurrers numbered 1, 2, and 5, and the special demurrers; but it was error to overrule the general demurrers numbered 3 and 4, and the Court of Appeals erred in not so holding.” Dougherty County v. Hornsby, 213 Ga. 114, 118 (97 S. E. 2d 300).
Therefore, in compliance with the opinion of the Supreme Court, the judgment as to the general demurrers numbered 3 and 4 is reversed, and the judgment as to the general demurrers numbered 1, 2, and 5 and the special demurrers is affirmed.

Judgment affirmed in part and reversed in part.


Townsend and Carlisle, JJ., concur.